i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00785-CR

                                           IN RE Jason MIEARS

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 16, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 8, 2009, relator Jason Miears filed a petition for writ of mandamus and a

motion for temporary relief. The court has considered relator’s petition for writ of mandamus and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus, the motion for temporary relief, and all other relief requested is DENIED. See TEX . R.

APP . P. 52.8(a).

                                                                                PER CURIAM

DO NOT PUBLISH




           1
          … This proceeding arises out of Cause No. 2009-CR-6566, styled State v. Jason Miears, pending in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.